Citation Nr: 1709760	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Cavallaro, Associate Counsel





INTRODUCTION
 
The Veteran served on active duty from April 1975 to April 1979.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board for appellate review.

This case was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims system.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board also notes that the Veteran submitted a timely Notice of Disagreement (NOD) with the portion of a December 2015 rating decision that denied claims for service connection for tinnitus and prostate cancer.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a Statement of the Case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of a SOC).  
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he has bilateral hearing loss from in-service noise exposure.  Specifically, he has asserted that he was exposed to noise from artillery fire during his service as a field artillery battery man, as well as noise from training with various small arms, and has continued to experience hearing loss since that time.  See March 2016 Veteran statement; April 2010 Notice of Disagreement.  The Veteran has denied having any post-service occupational or recreational noise exposure.  See November 2008 VA Examination.  The Veteran's service treatment records are negative regarding any complaints, treatment, or diagnosis of hearing loss.  Prior to his separation from service in April 1979, his audiogram indicated his hearing was within normal limits for VA purposes.  See 38 C.F.R. § 3.385 (2016).   

The Veteran was afforded a VA examination regarding his claim in November 2008.  The examiner reviewed in-service audiograms from December 1975, August 1977, and April 1979, as well as post-service audiograms from November 1982 and April 2003.  The two latter audiograms were performed at his place of employment, the Pine Bluff (U.S. Army) Arsenal.  The examination revealed bilateral hearing loss for VA purposes.  However, the examiner opined that it was not likely that the Veteran's hearing loss was due to military noise exposure because it was within normal limits at the time of his separation from service.   

The Veteran was afforded a VA examination in January 2010 pursuant to a separate claim for tinnitus.  The examiner performed audiological testing, but did not offer an opinion regarding his hearing loss.  See January 2010 VA examination. 

Pursuant to the Board's October 2013 remand, the Veteran was afforded a VA examination in November 2013.  The examiner noted that, although the examination request indicated that there were audiograms from June 1980 and June [1981], those records were not located in VBMS and thus were not considered.  The examiner did review the Veteran's service treatment records and VA examination records.  The examiner opined that, upon the Veteran's discharge, there was no hearing loss and no significant permanent decreases in hearing.  The examiner noted that there is no research indicating that hearing decreases once a person is no longer around noise exposure.  The examiner concurred with previous VA opinions that the Veteran's current hearing loss is not related to his military service.  Nevertheless, the Board finds that an additional medical directed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law where it fails to ensure compliance).  

In addition, during an August 2008 VA audiological consultation, the Veteran stated that he had yearly exams at the Pine Bluff (U.S. Army) Arsenal.  In July 2010, the Veteran stated he was a 28-year employee of the Pine Bluff (U.S. Army) Arsenal.  In November 2013, the Appeals Management Center (AMC) did request that the Veteran provide all medical treatment records from the Pine Bluff (U.S. Army) Arsenal.  See November 2013 AMC letter.  However, because the Pine Bluff (U.S. Army) Arsenal is a Federal installation, the AOJ should contact that entity to obtain all records of audiological testing performed on the Veteran during his employment.  VA's duty to assist includes obtaining relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2016).  

Moreover, VA treatment records indicated that the Veteran had audiological consultations in August 2008 and October 2009.  The results of those audiograms are not associated with the claims file.  Therefore, the AOJ should attempt to obtain those records.  See 38 C.F.R. § 3.159 (2016).    

Lastly, the Board notes that the Veteran has submitted additional evidence since the case was last readjudicated by the AOJ.  He has not submitted a waiver of the AOJ's initial consideration of that evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include the audiogram results from the August 2008 and October 2009 audiological consultations.  If the search for the aforementioned audiograms has a negative result, the claims file must be properly documented as to the unavailability of those records. 

2.  The AOJ should attempt to obtain from the Pine Bluff (U.S. Army) Arsenal any additional medical treatment records not currently part of the claim file, including audiological evaluations performed during the Veteran's employment there.  In 2010, the Veteran stated that he underwent audiological evaluation on a yearly basis during the 28 years he was employed at the Pine Bluff (U.S. Army) Arsenal, a federal installation.  

If the search for such records has negative results, the claim file should be properly documented as to the unavailability of those records.

3.  The AOJ should refer the Veteran's claim file to the VA examiner, if available, who conducted the Veteran's November 2013 examination for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss.  

The examiner is requested to review all pertinent records associated with the Veteran's claim file, including the Veteran's service treatment records, post-service treatment records including all available Pine Bluff (U.S. Army) Arsenal audiological evaluations, and lay evidence.  The examiner should specifically consider the Veteran's post-service audiogram evaluations from June 1980 and June 1981 (VBMS notes that these records were received in July 2008).  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely or not that current hearing loss manifested in service or within one year thereafter or is otherwise related to the Veteran's military service, including noise exposure therein.

In rendering his/her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be afforded a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

